DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 02/25/2021.  Claims 1-14 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh (US 20070208507 A1).

Regarding claim 9, Gotoh discloses:
A vehicle-side device (navigation system 10; Fig. 1) comprising:
at least one processor (navigation ECU 11; Fig. 1) in a map generation system (map information collection/delivery system; Fig. 1) that generates map data (map information; [0023]) including coordinate information (position information indicating latitude and longitude of a target; [0026]) of a plurality of features (targets Ta, Tb, L; Figs. 4A-4B) disposed along a road, wherein:
the processor is configured to:
specify position coordinates of a feature (position information of the target; [0026]) disposed around a vehicle as observation coordinates (relative positions of the measurement subjects Ta, Tb, L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) based on a detection result of a peripheral monitoring sensor (stereo camera 19 and radar 21; Fig. 1) mounted on the vehicle (ECU 11 recognizes the relative positions of targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]); and
sequentially transmit probe data including the observation coordinates of a predetermined feature as a reference mark (relative position of the measurement subject L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) and the observation coordinates of a normal feature (relative position of the measurement subjects Ta, Tb; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) other than the reference mark, to a server (probe center 50; Fig. 1)(relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh (US 2007208507 A1) in view of Braunstein et al. (US 20170008521 A1).

Regarding claim 1, Gotoh discloses:
A method for generating map data including coordinate information (position information indicating latitude and longitude of a target; [0026]) of a plurality of features (targets Ta, Tb, L; Figs. 4A-4B) disposed along a road, wherein:
the map data includes a reference mark (relative position of the measurement subject L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]), which is a feature whose absolute coordinates have been measured in advance (absolute position of the road paint L is computed based on the relative position of the measurement subject L and the current position of the vehicle; [0069]),
the method, which is executed by collaborating a vehicle-side device in a vehicle and a server (probe center 50; Fig. 1), comprising:
specifying, by the vehicle-side device, position coordinates (position information of the target; [0026]) of the features including the reference mark as observation coordinates (relative positions of the measurement subjects Ta, Tb, L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) based on a detection result of a peripheral monitoring sensor (stereo camera 19 and radar 21; Fig. 1) mounted on the vehicle (ECU 11 recognizes the relative positions of targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]);
transmitting, by the vehicle-side device, the observation coordinates of the reference mark (relative position of the measurement subject L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) and the observation coordinates of a normal feature (relative position of the measurement subjects Ta, Tb; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) other than the reference mark to the server (relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]);
acquiring, by the server, the observation coordinates of the plurality of the features transmitted from each of the plurality of vehicle-side devices (relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]).

Gotoh does not specifically disclose:
statistically processing, by the server, the observation coordinates of the normal feature to calculate coordinates of the normal feature; and
correcting, by the server, the observation coordinates of the normal feature in association with the reference mark according to a degree of deviation between the observation coordinates of the reference mark and the absolute coordinates of the reference mark.

However, Braunstein discloses:
statistically processing, by the server, the observation coordinates of the normal feature to calculate coordinates of the normal feature (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements collected by sensor systems on different vehicles; Fig. 12, [0444]-[0445]); and
correcting, by the server, the observation coordinates of the normal feature in association with the reference mark according to a degree of deviation between the observation coordinates of the reference mark and the absolute coordinates of the reference mark (average the position measurements collected by sensor systems on different vehicles and use the average position measurement as the position of the landmark; Fig. 12, [0444]-[0445]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using the average of the measurements for the advantage of continuously refining the position of the landmark which results in determining precise vehicle pose computed from the refined position of the landmark (Braunstein’s [0481]).

Regarding claim 2, Gotoh does not specifically disclose:
the method further comprising:
correcting, by the server, the observation coordinates of the normal feature according to the degree of deviation between the observation coordinates of the reference mark acquired from the vehicle-side device that is a source device of the observation coordinates of the normal feature and the absolute coordinates of the reference mark; and
correcting, by the server, process a corrected observation coordinates of the normal feature to determine the coordinates of the normal feature.

However, Braunstein discloses:
the method further comprising:
correcting, by the server, the observation coordinates of the normal feature according to the degree of deviation between the observation coordinates of the reference mark acquired from the vehicle-side device that is a source device of the observation coordinates of the normal feature and the absolute coordinates of the reference mark (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements collected by sensor systems on different vehicles; Fig. 12, [0444]-[0445]); and
correcting, by the server, process a corrected observation coordinates of the normal feature to determine the coordinates of the normal feature (average the position measurements collected by sensor systems on different vehicles and use the average position measurement as the position of the landmark; Fig. 12, [0444]-[0445]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using the average of the measurements for the advantage of continuously refining the position of the landmark which results in determining precise vehicle pose computed from the refined position of the landmark (Braunstein’s [0481]).

Regarding claim 3, Gotoh discloses:
wherein:
the map data includes a landmark that is available as an index for estimating the position of the vehicle (relative position of the measurement subject L is used to more accurately sensing the current position of the vehicle; Figs. 4A-4B, [0049]);
the method further comprising:
correcting the coordinates of the landmark as the normal feature in association with the reference mark so that the observation coordinates of the reference mark match the absolute coordinates of the reference mark (relative position of the measurement subject L and relative position of the measurement subjects Ta, Tb are simultaneously sensed to determine whether the target and the measurement subject coincide with each other, absolute position of the road paint L is then computed based on the relative position of the measurement subject L and the current position of the vehicle; [0060]-[0065], [0069]).

Gotoh does not specifically disclose:
statistically processing, by the server, the corrected observation coordinates of the landmark to determine the coordinates of the landmark.

However, Braunstein discloses:
statistically processing, by the server, the corrected observation coordinates of the landmark to determine the coordinates of the landmark (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements; Fig. 12, [0444]-[0445]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using the average of the measurements for the advantage of continuously refining the position of the landmark which results in determining precise vehicle pose computed from the refined position of the landmark (Braunstein’s [0481]).

Regarding claim 4, Gotoh discloses:
wherein:
the map data includes a lane marking as the feature (relative position of the measurement subject L is used; Fig. 4B);
the method further comprising:
correcting the observation coordinates of the lane marking as the normal feature in association with the reference mark so that the observation coordinates of the reference mark match the absolute coordinates of the reference mark (relative position of the measurement subject L and relative position of the measurement subjects Ta, Tb are simultaneously sensed to determine whether the target and the measurement subject coincide with each other, absolute position of the road paint L is then computed based on the relative position of the measurement subject L and the current position of the vehicle; [0060]-[0065], [0069]).

Gotoh does not specifically disclose:
determining, by the server, the coordinates of the lane marking by statistically processing a corrected observation coordinates of the lane marking.

However, Braunstein discloses:
determining, by the server, the coordinates of the lane marking by statistically processing a corrected observation coordinates of the lane marking (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements collected by sensor systems on different vehicles and use the average position measurement as the position of the landmark; Fig. 12, [0444]-[0445]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using the average of the measurements for the advantage of continuously refining the position of the landmark which results in determining precise vehicle pose computed from the refined position of the landmark (Braunstein’s [0481]).

Regarding claim 5, Gotoh does not specifically disclose:
wherein:
the map data includes a traveling trajectory model of the vehicle;
the method further comprising:
acquiring, by the server, data indicating a traveling trajectory of the vehicle associated with the reference mark from each of the plurality of vehicle-side devices;
correcting, by the server, a plurality of traveling trajectories so as to match the observation coordinates of the reference mark with the absolute coordinates of the reference mark; and
determining, by the server, the travel trajectory model by statistically processing a plurality of corrected travel trajectories.

However, Braunstein discloses:
wherein:
the map data includes a traveling trajectory model of the vehicle (sparse map includes road navigation model; [0442]);
the method further comprising:
acquiring, by the server, data indicating a traveling trajectory of the vehicle associated with the reference mark from each of the plurality of vehicle-side devices (determines target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles; [0442]);
correcting, by the server, a plurality of traveling trajectories so as to match the observation coordinates of the reference mark with the absolute coordinates of the reference mark (compare the trajectories determined based on the navigation information received from vehicle with predetermined trajectories included in sparse map to validate and/or correct the current traveling course of vehicle; [0442]); and
determining, by the server, the travel trajectory model by statistically processing a plurality of corrected travel trajectories (compare the trajectories determined based on the navigation information received from vehicle with predetermined trajectories included in sparse map to validate and/or correct the current traveling course of vehicle; [0442]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using the trajectories for the advantage of validate or correct the current traveling course of the vehicle which results in more suitable or safer for autonomous driving (Braunstein’s [0409]).

Regarding claim 7, Gotoh does not specifically disclose:
the method further comprising:
statistically processing, by the server, the observation coordinates of the normal feature and the observation coordinates of the reference mark acquired from each of the plurality of vehicle-side devices to calculate representative observation coordinates of the normal feature and representative observation coordinates of the reference mark; and
determining, by the server, the coordinates of the normal feature by correcting the representative observation coordinates of the normal feature related to the reference mark according to a degree of deviation between the representative observation coordinates of the reference mark and the absolute coordinates of the reference mark.

However, Braunstein discloses:
the method further comprising:
statistically processing, by the server, the observation coordinates of the normal feature and the observation coordinates of the reference mark acquired from each of the plurality of vehicle-side devices to calculate representative observation coordinates of the normal feature and representative observation coordinates of the reference mark (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements collected by sensor systems on different vehicles; Fig. 12, [0444]-[0445]); and
determining, by the server, the coordinates of the normal feature by correcting the representative observation coordinates of the normal feature related to the reference mark according to a degree of deviation between the representative observation coordinates of the reference mark and the absolute coordinates of the reference mark (average the position measurements collected by sensor systems on different vehicles and use the average position measurement as the position of the landmark; Fig. 12, [0444]-[0445]).

Regarding claim 8, Gotoh discloses:
A server (probe center 50; Fig. 1) that generates map data including coordinate information of a plurality of features disposed along the road (probe center 50 collects data with respect to map information (map data) from the navigation system 10 of each corresponding vehicle. When the map information is renewed based on the collected data, the probe center 50 transmits corresponding data (e.g., new map information) to the vehicle; [0023]), wherein:
the map data includes a reference mark (relative position of the measurement subject L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]), which is a feature whose absolute coordinates have been measured in advance (absolute position of the road paint L is computed based on the relative position of the measurement subject L and the current position of the vehicle; [0069]),
the server controls at least one processor to:
acquire position coordinates of a reference mark (relative position of the measurement subject L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) and position coordinates of a normal feature (relative position of the measurement subjects Ta, Tb; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]) other than the reference mark which is related to the reference mark, as observation coordinates from each of a plurality of vehicle-side devices (relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]).

Gotoh does not specifically disclose:
statistically processing, by the server, the observation coordinates of the normal feature to calculate coordinates of the normal feature; and
correcting, by the server, the observation coordinates of the normal feature in association with the reference mark according to a degree of deviation between the observation coordinates of the reference mark and the absolute coordinates of the reference mark.

However, Braunstein discloses:
statistically process the observation coordinates of the normal feature to determine coordinates of the normal feature (sensor system of vehicle identifies landmark, e.g. a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign (e.g., a highway exit sign with an arrow indicating a direction, a highway sign with arrows pointing to different directions or places), a landmark beacon, or a lamppost, along road segment including a position of the landmark, and transmits the position measurements data to the server for the server to average the position measurements collected by sensor systems on different vehicles; Fig. 12, [0444]-[0445]); and
correct the observation coordinates of the normal feature in association with the reference mark according to a degree of deviation between the observation coordinates of the reference mark and the absolute coordinates of the reference mark (average the position measurements collected by sensor systems on different vehicles and use the average position measurement as the position of the landmark; Fig. 12, [0444]-[0445]).

Regarding claim 10, Gotoh discloses:
wherein:
the processor is further configured to:
acquire peripheral object data indicating a feature disposed around the vehicle from the peripheral monitoring sensor (ECU 11 senses targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]);
analyze the peripheral object data to calculate a relative position of the feature detected by the peripheral monitoring sensor with respect to the vehicle (ECU 11 recognizes the relative positions of targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]);
specify the position coordinates of the vehicle based on the relative position of the feature with respect to the vehicle calculated from a detection result of the peripheral monitoring sensor and the coordinate information of the feature registered in the map data (ECU 11 computes the absolute position of the vehicle 100 based on the position information of the target and the relative position of the target with respect to the vehicle; [0092]);
read out information within a predetermined distance from specified position coordinates of the vehicle from the map data (ECU 11 determines the absolute position of the imaging subject based on the corrected current position of the vehicle and the relative position of the imaging subject with respect to the corrected current position of the vehicle, and store error data indicating difference between actual position of the imaging subject and position in the map information based on the corrected current position; [0096]-[0097]).

Gotoh does not specifically disclose:
read out road shape information,
control at least one of a steering operation amount and a traveling speed of the vehicle based on the road shape information.

However, Braunstein discloses:
read out road shape information within a predetermined distance from specified position coordinates of the vehicle from the map data (sparse map 800 may include sparse recording of data related to road geometry and/or landmarks along a road; [0442]);
control at least one of a steering operation amount and a traveling speed of the vehicle based on the road shape information (recording of data related to road geometry and/or landmarks along a road may provide sufficient information for guiding autonomous navigation of an autonomous vehicle, the autonomous vehicle road navigation model may use map data included in sparse map 800 for determining target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles 1205-1225; [0442]).

Gotoh and Braunstein are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using targets on the road to further incorporate Braunstein’s vehicle localization and control using road shape information for the advantage of guiding autonomous navigation based on road shape information which results in determining better vehicle trajectory that takes into account structure of the road (Braunstein’s [0442]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh in view of Braunstein in view of Kawada (JP 2004205344 A).

Regarding claim 6, Gotoh and Braunstein do not specifically disclose:
the method further comprising:
generating, by the server, temporary map data including the coordinate information of the normal feature determined by a statistical processing;
detecting, by the server, a change point between the temporary map data and the map data;
determining, by the server, a validity of the change point based on at least one of a duration time and a scale of the change point and construction information in a vicinity of the change point; and
generating, by the server, new map data that includes information about the change point when determining that the change point has the validity.

However, Kawada discloses:
the method further comprising:
generating, by the server, temporary map data including the coordinate information of the normal feature determined by a statistical processing (information related to the detailed information included in the provided information is extracted from the image as evidence information; [0070]-[0071]);
detecting, by the server, a change point between the temporary map data and the map data (an area including the evidence information is confirmed; [0070]-[0071]);
determining, by the server, a validity of the change point based on at least one of a duration time and a scale of the change point and construction information in a vicinity of the change point (an area including the evidence information is confirmed, it is determined whether the provided information is correct based on the evidence information extracted; [0070]-[0071]); and
generating, by the server, new map data that includes information about the change point when determining that the change point has the validity (updating the original map information only if provided information is correct based on the evidence information extracted; [0070]-[0071]).

Gotoh, Braunstein and Kawada are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh and Braunstein’s vehicle localization and control using targets on the road to further incorporate Kawada’s vehicle localization and control using road shape information for the advantage of guiding autonomous navigation by validating targets which results in updating the original map information only with highly reliable information (Kawada’s [0071]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh in view of Yoko et al. (JP 2018072069 A; hereinafter Yoko).

Regarding claim 11, Gotoh discloses:
A map generation system (map information collection/delivery system; Fig. 1) for autonomously driving a vehicle along a road segment using map data (map information; [0023]) including coordinate information (position information indicating latitude and longitude of a target; [0026]) of a plurality of features (targets Ta, Tb, L; Figs. 4A-4B) disposed along the road, the map generation system comprising:
a vehicle-side device (navigation system 10; Fig. 1) in the vehicle; and
a server (probe center 50; Fig. 1) that manages the map data (probe center 50 collects map information; [0023]);
the vehicle-side device controls at least one processor to
transmit position coordinates of a feature (position information of the target; [0026]) with respect to the road on which the vehicle travels as observation coordinates (relative positions of the measurement subjects Ta, Tb, L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]), which is determined by analyzing peripheral object data indicating the feature disposed around the vehicle and generated by a peripheral monitoring sensor (stereo camera 19 and radar 21; Fig. 1) mounted on the vehicle (ECU 11 recognizes the relative positions of targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]);
the server controls at least one processor to:
acquire the observation coordinates for each feature transmitted from the vehicle-side device (relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]).

Gotoh does not specifically disclose:
the map data is distributable from the server to the vehicle in patch units, which are data sets for different areas;
generate a patch as map data for each area by statistically determining the coordinates of an individual feature;
set an accuracy level for each patch according to a statistically calculated variation in the coordinates of the feature; and
deliver the patch corresponding to the position of the vehicle to the vehicle in association with the accuracy level of the patch; and
the vehicle-side device restricts an application that uses the map data according to the accuracy level of the patch acquired from the server.

Yoko discloses:
the map data is distributable from the server to the vehicle in patch units, which are data sets for different areas (the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle, Fig. 1, [0046]);
generate a patch as map data for each area by statistically determining the coordinates of an individual feature (specifies a road or area for determining whether to permit automatic driving, step S101, extracts the data generation identification information IG corresponding to the road or area identified in step S101 from the map DB 20, step S102; [0040]);
set an accuracy level for each patch according to a statistically calculated variation in the coordinates of the feature (based on the data generation identification information IG extracted in step S102, the driving support apparatus 2 refers to the automatic driving determination table TJ and recognizes sensors necessary for executing automatic driving in the target road or area, step S103; [0040]); and
deliver the patch corresponding to the position of the vehicle to the vehicle in association with the accuracy level of the patch (the driving support apparatus 2 compares the sensor necessary for the automatic operation recognized in step S103 with the type and/or the performance of the external sensor 31 provided in the driving support apparatus 2, step S104; [0040]); and
the vehicle-side device restricts an application that uses the map data according to the accuracy level of the patch acquired from the server (the driving support apparatus 2 determines whether automatic execution is executable or not, step S104, the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle. By doing in this way, the server apparatus 1 can suitably make the driving support apparatus 2 execute the automatic driving execution judgment based on the data generation identification information IG, display based on the data generation identification information IG, and the like.; Figs. 1 and 5, [0040], [0046]).

Gotoh and Yoko are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using road features to further incorporate Yoko’s vehicle localization and control using area patches for the advantage of determining the accuracy level of area patches which results in determining automatic execution is executable or not (Yoko’s [0040]).

Regarding claim 12, Gotoh does not specifically disclose:
wherein:
the vehicle-side device is configured to:
allow to utilize the patch for an autonomous driving application when the patch has a highest accuracy level; and
prohibit the autonomous driving application from utilizing the patch when the patch has a lowest accuracy level.

However, Yoko discloses:
wherein:
the vehicle-side device is configured to:
allow to utilize the patch for an autonomous driving application when the patch has a highest accuracy level (the map data generated based on the output of the external sensor when actually traveling on the road has higher accuracy and automatic driving is executable; [0037], [0040]); and
prohibit the autonomous driving application from utilizing the patch when the patch has a lowest accuracy level (the map data generated based on the output of the external sensor when actually traveling on the road has higher accuracy, then the map data generated based on the output of the external sensor with lower accuracy is not used for traveling on the road and automatic driving is not executable; [0037], [0040]).

Gotoh and Yoko are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using road features to further incorporate Yoko’s vehicle localization and control using area patches for the advantage of determining the accuracy level of area patches which results in determining automatic execution is executable or not (Yoko’s [0040]).

Regarding claim 13, Gotoh discloses:
A method for autonomously driving a vehicle along a road segment using map data (map information; [0023]) including coordinate information (position information indicating latitude and longitude of a target; [0026]) of a plurality of features (targets Ta, Tb, L; Figs. 4A-4B) disposed along a road, which is executed by collaborating a vehicle-side device in the vehicle and a server that manages map data,
the method comprising:
transmitting, by the vehicle-side device, position coordinates of a feature (position information of the target; [0026]) with respect to the road on which the vehicle travels as observation coordinates (relative positions of the measurement subjects Ta, Tb, L; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]), which is determined by analyzing peripheral object data indicating the feature disposed around the vehicle and generated by a peripheral monitoring sensor (stereo camera 19 and radar 21; Fig. 1) mounted on the vehicle (ECU 11 recognizes the relative positions of targets Ta, Tb, L as the measurement subjects using stereo camera 19 and radar 21; Figs. 4A-4B, [0031]-[0032], [0045]-[0047], [0061]-[0062]);
acquiring, by the server, the observation coordinates for each feature transmitted from the vehicle side device (relative positions of the measurement subjects Ta, Tb, L in the learning database 35 in navigation system 10 is transferred to the probe center 50; Fig. 1, [0035], [0074]).

Gotoh does not specifically disclose:
generating, by the server, a patch as the map data for different areas by statistically determining the coordinates of an individual feature;
setting, by the server, an accuracy level for each patch according to a statistically calculated variation in the coordinates of the feature; and
delivering, by the server, the patch according to the position of the vehicle to the vehicle in association with the accuracy level; and
restricting, by the vehicle-side device, an application that uses the map data according to the accuracy level of the patch acquired from the server.

Yoko discloses:
generating, by the server, a patch as the map data for different areas by statistically determining the coordinates of an individual feature (specifies a road or area for determining whether to permit automatic driving, step S101, extracts the data generation identification information IG corresponding to the road or area identified in step S101 from the map DB 20, step S102; [0040]);
setting, by the server, an accuracy level for each patch according to a statistically calculated variation in the coordinates of the feature (based on the data generation identification information IG extracted in step S102, the driving support apparatus 2 refers to the automatic driving determination table TJ and recognizes sensors necessary for executing automatic driving in the target road or area, step S103; [0040]); and
delivering, by the server, the patch according to the position of the vehicle to the vehicle in association with the accuracy level (the driving support apparatus 2 compares the sensor necessary for the automatic operation recognized in step S103 with the type and/or the performance of the external sensor 31 provided in the driving support apparatus 2, step S104; [0040]); and
restricting, by the vehicle-side device, an application that uses the map data according to the accuracy level of the patch acquired from the server (the driving support apparatus 2 determines whether automatic execution is executable or not, step S104, the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle. By doing in this way, the server apparatus 1 can suitably make the driving support apparatus 2 execute the automatic driving execution judgment based on the data generation identification information IG, display based on the data generation identification information IG, and the like.; Figs. 1 and 5, [0040], [0046]).

Gotoh and Yoko are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using road features to further incorporate Yoko’s vehicle localization and control using area patches for the advantage of determining the accuracy level of area patches which results in determining automatic execution is executable or not (Yoko’s [0040]).

Regarding claim 14, Gotoh discloses:
A vehicle-side device (navigation system 10; Fig. 1) for autonomously driving a vehicle along a road segment using map data (map information; [0023]) including coordinate information (position information indicating latitude and longitude of a target; [0026]) of a plurality of landmarks (targets Ta, Tb, L; Figs. 4A-4B) disposed along the road.

Gotoh does not specifically disclose:
wherein:
the map data is stored in the server in patch units, which are data sets for different areas, and the accuracy level is set for each patch;
the vehicle-side device controls at least one processor to:
acquire the patch corresponding to a current position of the vehicle from the server; and
restrict an application that utilizes the patch according to the accuracy level of the patch obtained from the server.

However, Yoko discloses:
wherein:
the map data is stored in the server in patch units, which are data sets for different areas, and the accuracy level is set for each patch (specifies a road or area for determining whether to permit automatic driving, step S101, extracts the data generation identification information IG corresponding to the road or area identified in step S101 from the map DB 20, step S102, based on the data generation identification information IG extracted in step S102, the driving support apparatus 2 refers to the automatic driving determination table TJ and recognizes sensors necessary for executing automatic driving in the target road or area, step S103, the driving support apparatus 2 compares the sensor necessary for the automatic operation recognized in step S103 with the type and/or the performance of the external sensor 31 provided in the driving support apparatus 2, step S104, the driving support apparatus 2 determines whether automatic execution is executable or not, step S104, the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle. By doing in this way, the server apparatus 1 can suitably make the driving support apparatus 2 execute the automatic driving execution judgment based on the data generation identification information IG, display based on the data generation identification information IG, and the like.; Figs. 1 and 5, [0040], [0046]);
the vehicle-side device controls at least one processor to:
acquire the patch corresponding to a current position of the vehicle from the server (the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle. By doing in this way, the server apparatus 1 can suitably make the driving support apparatus 2 execute the automatic driving execution judgment based on the data generation identification information IG, display based on the data generation identification information IG, and the like.; Figs. 1 and 5, [0040], [0046]); and
restrict an application that utilizes the patch according to the accuracy level of the patch obtained from the server (the server device 1 transmits the map data D1 based on the distribution map DB 10 to the driving support device 2 moving together with the vehicle. By doing in this way, the server apparatus 1 can suitably make the driving support apparatus 2 execute the automatic driving execution judgment based on the data generation identification information IG, display based on the data generation identification information IG, and the like.; Figs. 1 and 5, [0040], [0046]).

Gotoh and Yoko are considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gotoh’s vehicle localization and control using road features to further incorporate Yoko’s vehicle localization and control using area patches for the advantage of determining the accuracy level of area patches which results in determining automatic execution is executable or not (Yoko’s [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shashua et al. (US 20190384295 A1) discloses systems and methods for identifying landmarks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665